                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF ILLINOIS

   JOHN MARK DEVOUS,                                    )
                                                        )
              Plaintiff,                                )
                                                        )   Civil No.: 3:19-cv-00201-JPG-RJD
   vs.                                                  )
                                                        )
   MEDTRONIC USA, INC.,                                 )   JURY TRIAL DEMANDED
   MEDTRONIC, INC., MEDTRONIC                           )
   MINIMED, INC., and MINIMED                           )
   DISTRIBUTION, INC.,                                  )
                                                        )
                Defendants.                             )
                                                        )

                               DEFENDANT MEDTRONIC, INC.’S
                             ANSWER TO PLAINTIFF’S COMPLAINT

         COMES NOW Defendant Medtronic, Inc. (“Medtronic” or “Defendant”), by and through

its undersigned counsel, for its Answer to Plaintiff’s Complaint hereby states as follows:

                                           JURISDICTION

         1.       Medtronic lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 1 of the Complaint, and therefore denies same.

         2.       Medtronic admits that Medtronic, Inc., is a corporation organized under the laws of

the State of Minnesota with its principal place of business at 710 Medtronic Parkway, Minneapolis,

Minnesota 55432.

         3.       Medtronic admits that Medtronic USA, Inc., is a corporation organized under the

laws of the State of Minnesota with its principal place of business at 710 Medtronic Parkway,

Minneapolis, Minnesota 55432.
          4.     Medtronic admits that Medtronic MiniMed, Inc., is a corporation organized under

the laws of the State of Delaware with its principal place of business located at 18000 Devonshire

Street, Northridge, California 91325.

          5.     Medtronic admits that MiniMed Distribution, Corp., is a corporation organized

under the laws of the State of Delaware with its principal place of business located at 18000

Devonshire Street, Northridge, California 91325. Medtronic denies the remaining allegations set

forth in Paragraph 5.

          6.     Paragraph 6 of the Complaint states a legal conclusion to which no response is

required. To the extent any of the allegations in Paragraph 6 can be deemed factual and interpreted

to apply to Defendant, then it denies same.

          7.     Paragraph 7 of the Complaint states a legal conclusion to which no response is

required. To the extent any of the allegations in Paragraph 7 can be deemed factual and interpreted

to apply to Defendant, then it denies same.

                                                FACTS

          1.     Medtronic denies that Plaintiff was injured as a result of a “defective Medtronics

[sic] product.” Medtronic is without sufficient knowledge or information to admit or deny the

remaining allegations in Paragraph 1 of the Complaint,1 and therefore denies same.

          2.     Medtronic admits that Plaintiff was prescribed a Medtronic MiniMed 630G insulin

pump. Medtronic lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in Paragraph 2 of the Complaint, and therefore denies the same.




1
    Plaintiff’s Complaint restarts its paragraph numbering in the Facts section.

                                                   2
        3.     Medtronic generally admits that the Medtronic MiniMed 630G insulin pump is

used in conjunction with Medtronic MiniMed infusion sets to deliver insulin to insulin pump users.

Medtronic denies the remaining allegations set forth in Paragraph 3.

        4.     Medtronic denies that Defendant Medtronic, Inc., is or was responsible for the

design, manufacture, marketing or distribution of Plaintiff’s Medtronic MiniMed 630G insulin

pump or MiniMed Quick-set infusion sets. The remaining allegations contained in Paragraph 4 are

not directed to this Defendant and, as such, requires no response. To the extent any of the remaining

allegations can be deemed factual and interpreted to apply to this Defendant, then Defendant denies

same.

        5.     Medtronic generally admits that insulin is delivered from the insulin reservoir in

the Medtronic MiniMed 630G insulin pump to the patient’s body through an infusion set.

Medtronic denies the remaining allegations set forth in Paragraph 5.

        6.     Medtronic denies the allegations set forth in Paragraph 6.

        7.     Medtronic admits that prior to August 30, 2017, Plaintiff was prescribed a 630G

insulin pump and MMT-396 Infusion Sets.           Medtronic denies that Plaintiff’s devices were

defective in any way. Medtronic lacks knowledge or information sufficient to form a belief as to

the truth of the remaining allegations in Paragraph 7 of the Complaint, and therefore denies the

same.

        8.     Medtronic denies that Plaintiff’s devices were defective in any way. Medtronic

lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 8 of the Complaint, and therefore denies the same.




                                                 3
       9.      Medtronic denies that Plaintiff’s devices were defective in any way. Medtronic

lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 9 of the Complaint, and therefore denies the same.

       10.     Medtronic lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 10 of the Complaint, and therefore denies the same.

       11.     Medtronic lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 11 of the Complaint, and therefore denies the same.

       12.     Medtronic lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 12 of the Complaint, and therefore denies the same.

       13.     Medtronic denies the allegations set forth in Paragraph 13.

       14.     Medtronic denies that Plaintiff’s devices were defective in any way. Medtronic

lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 14 of the Complaint, and therefore denies the same.

       15.     Medtronic admits that on September 7, 2017, Medtronic MiniMed, Inc., initiated a

voluntary recall of certain Medtronic MiniMed Infusion Sets. Medtronic denies the remaining

allegations set forth in Paragraph 15.

       16.     Medtronic admits that on September 7, 2017, Medtronic MiniMed, Inc., initiated a

voluntary recall of certain Medtronic MiniMed Infusion Sets. Medtronic specifically denies that

any infusion set allegedly used by Plaintiff was defective in any way. Medtronic denies the

remaining allegations set forth in Paragraph 16.

       17.     Medtronic admits that on September 7, 2017, Medtronic MiniMed, Inc., initiated a

voluntary recall of certain Medtronic MiniMed Infusion Sets. The document is a writing that




                                                   4
speaks for itself. Medtronic further states that Plaintiff’s quotations are incomplete, taken out of

context and misleading. Medtronic denies the remaining allegations set forth in Paragraph 17.

       18.     Medtronic admits that on September 7, 2017, Medtronic MiniMed, Inc., initiated a

voluntary recall of certain Medtronic MiniMed Infusion Sets. The document is a writing that

speaks for itself. Medtronic denies the remaining allegations set forth in Paragraph 18.

       19.     Medtronic admits that on September 7, 2017, Medtronic MiniMed, Inc., initiated a

voluntary recall of certain Medtronic MiniMed Infusion Sets. The document is a writing that

speaks for itself.   Medtronic further states that Plaintiff’s quotations are inaccurate and/or

incomplete. Medtronic denies the remaining allegations set forth in Paragraph 19.

       20.     Medtronic denies the allegations in Paragraph 20 of the Complaint as phrased.

       21.     Medtronic denies the allegations set forth in Paragraph 21.

                                            COUNT I

       22.     Medtronic denies that Defendant Medtronic, Inc., is or was responsible for the

design, manufacture, marketing, testing, labeling, selling or distribution of Plaintiff’s MiniMed

Quick-set infusion sets. The remaining allegations contained in Paragraph 22 are not directed to

this Defendant and, as such, requires no response. To the extent any of the remaining allegations

can be deemed factual and interpreted to apply to this Defendant, then Defendant denies same.

       23.     Medtronic denies the allegations set forth in Paragraph 23.

       24.     Medtronic denies the allegations set forth in Paragraph 24.

       25.     Medtronic denies the allegations set forth in Paragraph 25.

       26.     Medtronic denies the allegations set forth in Paragraph 26.

       WHEREFORE, having fully answered the allegations contained in Count I of Plaintiff’s

Complaint, Medtronic respectfully requests judgement in its favor, an Order dismissing same,



                                                 5
awarding Medtronic, Inc., its costs incurred herein, and for such other and further relief as the

Court deems just and proper in the premises.

                                         COUNT II
                         Negligence and Willful and Wanton Misconduct

       27.     Medtronic denies the allegations set forth in Paragraph 27.

       28.     Medtronic denies the allegations set forth in Paragraph 28.

       29.     Medtronic denies the allegations set forth in Paragraph 29, and each and every

sub-paragraph contained therein.

       30.     Medtronic denies the allegations set forth in Paragraph 30.

       WHEREFORE, having fully answered the allegations contained in Count II of Plaintiff’s

Complaint, Medtronic respectfully requests judgement in its favor, an Order dismissing same,

awarding Medtronic, Inc., its costs incurred herein, and for such other and further relief as the

Court deems just and proper in the premises.

                                   AFFIRMATIVE DEFENSES

        COMES NOW, Medtronic, by and through its attorneys, and hereby pleads the following

separate and independent affirmative defenses to Plaintiff’s Complaint:

                             FIRST AFFIRMATIVE DEFENSE
                     PLAINTIFF’S CONTRIBUTORY FAULT AND NEGLIGENCE

       Plaintiff’s injuries and damages were caused by Plaintiff John DeVous’ own contributory

fault and negligence in that he failed to use that degree of skill and care that an ordinarily careful

and prudent person would use under the same or similar circumstances. Plaintiff’s contributory

fault and negligence includes engaging in activities that caused or contributed to cause the alleged

malfunction and or injuries described in the Complaint. Consequently, Plaintiff’s claims are barred

in the event Plaintiff’s contributory fault and negligence was more than 50% of the proximate

                                                  6
cause of the injury or damage for which recovery is sought or, in the alternative, if Plaintiff’s

contributory negligence and fault was 50% or less of the proximate cause of the injury or damage

for which recovery is sought, then Medtronic is entitled to a reduction of damages based upon

Plaintiff’s percentage of fault or negligence.

                            SECOND AFFIRMATIVE DEFENSE
                           ASSUMPTION OF RISK/INFORMED CONSENT

       Plaintiff’s claims are barred in whole or in part by the assumption of the risk doctrine in

that Plaintiff was fully aware of and informed of the nature of the medical device’s risks and

Plaintiff accepted and assumed all risks. For example, Plaintiff was aware that use of medical

devices carries risks of additional injury and complication and relied on the judgment and expertise

of his physician.

                              THIRD AFFIRMATIVE DEFENSE
                               FAILURE TO MITIGATE DAMAGES

       Plaintiff’s claims are barred in whole or in part to the extent Plaintiff failed to exercise

reasonable care and diligence to mitigate his injuries and/or damages.

                             FOURTH AFFIRMATIVE DEFENSE
                               MODIFICATION OR ALTERATION

       Plaintiff’s claims are barred in whole or in part to the extent Plaintiff’s conduct or a third

party’s conduct changed, altered, or modified the condition of the devices and/or products at issue

and such change, alteration, or modification caused or contributed to cause Plaintiff’s alleged

injuries or damages.

                              FIFTH AFFIRMATIVE DEFENSE
                                     PRODUCT MISUSE




                                                 7
       Plaintiff’s claims are barred in whole or in part to the extent Plaintiff or others misused the

devices and/or products at issue.

                         SIXTH AFFIRMATIVE DEFENSE
            PRODUCT MISUSE CONTRARY TO EXPRESS INSTRUCTIONS/WARNINGS

       Plaintiff’s claims are barred in whole or in part to the extent that Plaintiff used the devices

and/or products at issue in a manner or in an activity contrary to express adequate instructions or

warnings appearing on or attached to the product or on the product’s original containers and/or

wrappers, operator’s manuals, or other documents provided with the devices and/or products.

                     SEVENTH AFFIRMATIVE DEFENSE
   CONTRIBUTORY OR COMPARATIVE NEGLIGENCE/INTERVENING OR SUPERSEDING CAUSE

       While denying all averments of negligence, fault, or liability, Medtronic states that

Plaintiff’s alleged injuries or damages were caused, in whole or in part, solely from the acts or

omissions of persons or entities for which Medtronic is neither liable nor responsible, and/or from

intervening or superseding events, factors, occurrences, or conditions for which Medtronic is not

liable. Such acts or omissions on the part of others, and/or such intervening or superseding events,

factors, occurrences, or conditions, constitute an independent and intervening and/or superseding

proximate cause of such injuries or damages. The contributory or comparative fault of Plaintiff

and/or other persons outside Medtronic’s control is a complete bar to any recovery against it.

Alternatively, Medtronic is entitled to a reduction of damages based upon Plaintiff’s and/or other

persons’ percentage of negligence or fault.

                            EIGHTH AFFIRMATIVE DEFENSE
                           RESTATEMENT (SECOND) OF TORTS § 402A

       Plaintiff’s claims are barred, in whole or in part, under Comment K of Section 402A of the

RESTATEMENT (SECOND) OF TORTS, which provides that unavoidably unsafe products, properly

prepared and accompanied by proper directions and warnings, are neither defective nor
                                                 8
unreasonably dangerous. See also RESTATEMENT (THIRD) OF TORTS: PRODUCT LIABILITY §§§ 2,

4, 6.

                              NINTH AFFIRMATIVE DEFENSE
                                   FEDERAL PREEMPTION

        Plaintiff’s claims are preempted by federal law, including but not limited to the Medical

Device Amendments Act of 1976, 21 U.S.C. § 360(c), et seq.; the Federal Food, Drug & Cosmetic

Act, 21 U.S.C. § 301, et seq.; and the regulations promulgated pursuant to those Acts. Specifically,

Plaintiff’s insulin pump is a Class III medical device approved by the Food and Drug

Administration (“FDA”) pursuant to its premarket approval process. As such, Plaintiff’s claims

are or may be, as a matter of law, preempted, in whole or in part, by federal law, specifically 21

U.S.C. § 360k(a), as stated in the United States Supreme Court’s decision in Riegel v. Medtronic,

Inc., 552 U.S. 312 (2008).

                              TENTH AFFIRMATIVE DEFENSE
                                    STATE OF THE ART

        Plaintiff’s claims are barred, in whole or in part, because the devices and/or products

described in the Complaint, at all times relevant hereto, complied with all applicable laws and

regulations, as well as all applicable industry and FDA standards, regulations, and guidance,

industry custom, and available technological, scientific, and industrial state of the art at the time

they were designed, manufactured, tested, marketed, and labeled. As such, Plaintiff’s claims are

barred by the state of the art defense.

                             ELEVENTH AFFIRMATIVE DEFENSE
                                        SETOFF

        Medtronic is entitled to a setoff or reduction of the claim against it by the greater of the

stipulated amount of any release, covenant not to sue, or covenant not to enforce judgment or by

                                                 9
the amount of consideration paid for the release, covenant not to sue, or not to enforce judgment

pursuant to 740 ILCS § 100/2 should the contingencies contemplated by that section occur.

                            TWELFTH AFFIRMATIVE DEFENSE
                               NO PRIVATE CAUSE OF ACTION

        Plaintiff’s claims are barred in whole or in part because there is no private right of action

under the Federal Food, Drug & Cosmetic Act or the Medical Device Amendments thereto. See

21 U.S.C. § 337(a). Therefore, to the extent Plaintiffs’ claims rest upon alleged violations of federal

regulations, the claims are impliedly preempted as set forth in Buckman Co. v. Plaintiffs’ Legal

Committee, 531 U.S. 341 (2001).

                          THIRTEENTH AFFIRMATIVE DEFENSE
                                LEARNED INTERMEDIARY

        Plaintiff’s claims are barred in whole or part by the learned intermediary doctrine.

                      FOURTEENTH AFFIRMATIVE DEFENSE
             FAILURE TO STATE A CLAIM UPON WHICH RELIEF CAN BE GRANTED

        Plaintiff’s Complaint and each and every purported cause of action therein fails to state a

claim upon which relief can be granted, and the Complaint should therefore be dismissed in its

entirety.

                           FIFTEENTH AFFIRMATIVE DEFENSE
                              IMPROPERLY NAMED DEFENDANTS

        Plaintiff’s claims against Medtronic, Inc., and Medtronic USA, Inc., are barred because

they are not proper parties to this action involving devices and/or products designed, manufactured,

marketed, distributed, tested and sold by other Defendants and/or third parties.




                                                  10
                          SIXTEENTH AFFIRMATIVE DEFENSE
                      CLAIM FOR PUNITIVE DAMAGES UNCONSTITUTIONAL

        Plaintiff’s claim for punitive damages cannot be sustained because an award of punitive

damages under the laws of the State of Illinois would violate this Defendant’s procedural and

substantive due process rights and equal protection rights under the Sixth Amendment to the

United States Constitution, and would be contrary to the Fourteenth Amendment to the United

States Constitution and this Defendant’s rights under the Illinois Constitution. In particular, any

law purporting to permit the recovery of punitive damages in this case is unconstitutional, both on

its face and as applied in this case, in that said law, inter alia: (1) lacks constitutionally sufficient

standards to guide and restrain the jury’s discretion in determining whether to award punitive

damages and in determining the amount of any punitive award; (2) unconstitutionally may permit

jury consideration of Defendant’s net worth; (3) is void for vagueness in that it failed

to afford constitutionally sufficient advance notice as to what conduct will result in punitive

sanctions; (4) lacks constitutionally sufficient standards to be applied by the trial court in post

verdict review of a punitive reward; (5) lacks constitutionally sufficient standards for appellate

review of a punitive award; and (6) otherwise fails to satisfy the constitutional requirements set

forth in State Farm v. Campbell, 123 S.Ct. 1513 (2003), Cooper Industries, Inc. v. Leatherman

Tools Group, 532 U.S. 424 (2001), BMW of North America, Inc. v. Gore, 116 S. Ct. 1589 (1996),

TXO Production Corp. v. Alliance Resources, Inc., 509 U.S. 443, 113 S. Ct. 271 1 (1993), and,

Pacific Mutual Life Ins. Co. v. Haslip, 499 U.S. 1, 11 1 S. Ct. 1032 (1991).

        Plaintiff’s claim for exemplary or punitive damages violates the Due Process Clause of the

Fourteenth amendment to the United States Constitution and corresponding protections provided

under the Illinois Constitution. Defendant did not participate, engage, or assist in any act or




                                                   11
conduct which could form a basis for an award of punitive damages and any award therefore is not

recoverable to any extent whatsoever.

        Further, Defendant states Plaintiff’s claim for punitive damages cannot be sustained

because the evidence fails to demonstrate willful and wanton conduct on behalf of Defendant

entitling Plaintiff to punitive damages. Further, any award for punitive damages, without trying all

punitive damage issues only if, and after, liability on the merits has been found, would violate

Defendant’s due-process rights guaranteed by the Fourteenth Amendment to the United States

Constitution and would be improper under the Constitution and Public Policies of the State of

Illinois.

        Further, Plaintiff’s claims for punitive damages is unconstitutional to the extent that

Plaintiff’s Complaint seeks to punish Defendant without the protection of constitutional safeguards

including, but not limited to, proof beyond a reasonable doubt, the right to a speedy trial, the

prohibitions against doubt jeopardy and excessive fines, the freedom from self-incrimination

during the discovery process, and trial which is guaranteed under the Fifth, Sixth, Eighth, and

Fourteenth Amendments to the Constitution of the United States and through the applicable

provisions of the Constitution of the State of Illinois, and that any law of the State of Illinois,

whether enacted by the Illinois legislature or founded upon decisions of Illinois courts, permitting

Plaintiffs to recover punitive damages without protection of such safeguards is unconstitutional.

             RIGHT TO ALLEGE FURTHER DEFENSES AS SUPPORTED BY EVIDENCE

        Defendant reserves the right to assert all other affirmative defenses that become known to

it through the course of discovery in this matter by seeking leave to amend or by consent of the

parties as permitted by the rules.

        WHEREFORE, having fully answered and defended, Medtronic prays for judgment as


                                                12
follows:

       A.      That Plaintiff take nothing by his Complaint;

       B.      That the Court dismiss the Complaint with prejudice in its entirety;

       C.      That Medtronic be awarded the attorneys’ fee and costs incurred in connection with

this action; and

       D.      For such other and further relief as the Court deems just and proper.


                                             Respectfully submitted,


                                             STANTON │ BARTON LLC

                                       By:   /s/ Jonathan T. Barton
                                             Jonathan T. Barton, #6257357
                                             Rebecca A. Corson, #6325584
                                             8000 Maryland Ave, Suite 450
                                             St. Louis, MO 63105
                                             (314) 455-6502
                                             (314) 455-6524 (fax)
                                             jbarton@stantonbarton.com
                                             rcorson@stantonbarton.com

                                             -and-

                                             Nicole E. Narotzky
                                             D. Scott Aberson
                                             Judah A. Druck
                                             (pro hac vice applications forthcoming)
                                             MASLON LLP
                                             3300 Wells Fargo Center
                                             90 South Seventh Street
                                             Minneapolis, MN 55402-4140
                                             Telephone: (612) 672-8200
                                             Facsimile: (612) 642-8373
                                             E-mail: nicole.narotzky@maslon.com
                                             scott.aberson@maslon.com
                                             judah.druck@maslon.com

                                             ATTORNEYS FOR DEFENDANT MEDTRONIC, INC.



                                                13
                                CERTIFICATE OF SERVICE
        The undersigned certifies that a copy of the foregoing was sent this 3rd day of June 2019 to
the following counsel via the Court’s CM/ECF system:

Stephen W. Stone
Howerton, Dorris Stone & Lambert
300 West Main Street
Marion, IL 62959
sstone@hdslawfirm.com

                                                             /s/ Jonathan T. Barton
                                                             Jonathan T. Barton




                                                14
